In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1226V
                                       Filed: June 18, 2018
                                       Not for Publication

*************************************
SAMANTHA KRIEG,                               *
                                              *
              Petitioner,                     *
                                              *
                                              *           Damages decision based on stipulation;
v.                                            *           influenza (flu) vaccine; acute disseminated
                                              *           encephalomyelitis (ADEM)
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
              Respondent.                     *
                                              *
*************************************
Diana L. Stadelnikas, Sarasota, FL, for petitioner.
Amy P. Kokot, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

        On June 18, 2018, the parties filed the attached stipulation in which they agreed to settle
this case and described the settlement terms. Petitioner alleges that she suffered acute
disseminated encephalomyelitis (“ADEM”) that was caused by her November 3, 2013 receipt of
influenza (“flu”) vaccine. Respondent denies that the flu vaccine caused petitioner’s ADEM or
any other injury. Nonetheless, the parties agreed to resolve this matter informally.



1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document’s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $125,000.00, in the form of a check payable to petitioner representing
       compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a); and

    b. a lump sum of $8,685.48, representing reimbursement of a State of Indiana Medicaid lien
       for services rendered on behalf of petitioner in the form of a check payable jointly to
       petitioner and

                                  Discovery Health Partners o/b/o MDWise
                                           MDWise Health Plan
                                       c/o Discovery Health Partners
                                              Two Pierce Place
                                                 Suite 1900
                                              Itasca, IL 60143
                                          Attn: Mr. Adam P. Stone
                                   AStone@DiscoveryHealthPartners.com
                                       MDWise File Number: 824554
                                             TIN: XX-XXXXXXX

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: June 18, 2018                                                              s/ Laura D. Millman
                                                                                     Laura D. Millman
                                                                                      Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2